Filed 1/24/22 In re E.L. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 IN RE E.L., A Person Coming                                    2d Juv. No. B310363
 Under the Juvenile Court Law.                                (Super. Ct. No. PJ53299)
                                                                (Los Angeles County)
 _____________________________

 THE PEOPLE OF THE STATE
 OF CALIFORNIA,

 Plaintiff and Respondent,

 v.

 E.L.,

      Defendant and Appellant.



      E.L. appeals the juvenile court’s order requiring her to pay
$5,275.89 in victim restitution pursuant to Welfare and
Institutions Code1 section 730.6. Appellant challenges the
sufficiency of the evidence supporting the order. We affirm.
            FACTS AND PROCEDURAL HISTORY
       On May 21, 2019, appellant was charged in a section 602
petition with battery (Pen. Code, § 242). The detention report
alleged that on May 17, 2019, appellant and two other
individuals battered the victim, Gustavo A., after he discovered
them inside his vehicle. Appellant was placed on informal
supervision pursuant to section 654 and a restitution hearing
was set for September 17, 2019.
       Gustavo A. testified at the restitution hearing. As a result
of the battery Gustavo suffered bruises, scrapes, open wounds,
and a back injury. Gustavo had to go to the emergency room at
West Hills Hospital (West Hills) for treatment and submitted an
invoice from West Hills reflecting $4,557.04 in medical costs.
Gustavo’s vehicle, eyeglasses, cellphone, and insulin pump were
also damaged during the assault. He submitted documentary
evidence of $948.50 in damage to his vehicle and estimates of
$8,688.90 to replace his insulin pump, $633.34 to replace his
glasses, and $999.99 to replace his cellphone. At the conclusion
of the hearing, the juvenile court rejected appellant’s claim that
the evidence was insufficient to support the claimed losses and
ordered appellant and her two accomplices to jointly and
severally pay $15,827.69 in victim restitution.2

      1All undesignated statutory references are to the Welfare
and Institutions Code.
      2 Appellant filed a notice of appeal from the court’s
restitution order, but subsequently abandoned her appeal
because the order was not appealable. (In re M.T. (2019) 43
Cal.App.5th 947, 953-954.)



                                 2
       Appellant’s informal supervision order was subsequently
continued pursuant to section 654.2 and the matter was
ultimately set for a termination hearing on February 3, 2021. At
the hearing, appellant reiterated her assertion that the evidence
was insufficient to support the amount of restitution ordered and
alternatively asked the court to order that appellant and her
accomplices each be ordered to pay one-third of the restitution
amount, i.e., $5,275.89, rather than imposing joint and several
liability. The court rejected appellant’s claim of insufficient
evidence but reduced her restitution order to $5,275.89 as
requested, entered that order as a civil judgment, dismissed the
section 602 petition and ordered the records thereof sealed, and
terminated jurisdiction.
                           DISCUSSION
       Appellant contends the evidence is insufficient to support
the restitution order. We disagree.
       “Section 730.6 governs restitution in cases where a minor is
adjudicated a ward of the court pursuant to section 602.
[Citation.] Section 730.6 parallels Penal Code section 1202.4,
which governs adult restitution. [Citation.]” (In re M.W. (2008)
169 Cal.App.4th 1, 4.) “Generally speaking, restitution awards
are vested in the trial court’s discretion and will be disturbed on
appeal only where an abuse of discretion appears.” (In re K.F.
(2009) 173 Cal.App.4th 655, 661.) “‘“When there is a factual and
rational basis for the amount of restitution ordered by the trial
court, no abuse of discretion will be found by the reviewing
court.”’ [Citation.]” (In re Johnny M. (2002) 100 Cal.App.4th
1128, 1132.)
       When a minor contends the evidence is insufficient to
support a restitution order, we review the order for substantial
evidence. (In re K.F., supra, 173 Cal.App.4th at pp. 661-662.) In



                                 3
conducting this review, “‘“the power of the appellate court begins
and ends with a determination as to whether there is any
substantial evidence, contradicted or uncontradicted,” to support
the trial court’s findings.’” (People v. Sy (2014) 223 Cal.App.4th
44, 63.) The standard of proof at a restitution hearing is a
preponderance of the evidence, and if “‘the circumstances
reasonably justify the [court’s] findings,’ the judgment may not be
overturned when the circumstances might also reasonably
support a contrary finding.” (Ibid.)
      In ordering restitution, the court may consider a property
owner’s statement about the value of stolen or damaged property
as prima facie evidence of his or her economic losses. (In re S.S.
(1995) 37 Cal.App.4th 543, 547.) Once the victim makes the
requisite prima facie showing, the burden shifts to the defendant
to disprove the amount of claimed losses. (People v. Fulton (2003)
109 Cal.App.4th 876, 886.) This procedure “complies with the
statutory mandate that the amount of restitution is to be based
on the ‘loss claimed by the victim’ and the designated right of the
defendant to a hearing ‘to dispute the determination of the
amount of restitution.’ [Citation.]” (Ibid.)
      Appellant does not dispute that the evidence is sufficient to
support the amounts ordered to compensate the victim for the
damage to his vehicle and the costs to replace his eyeglasses and
insulin pump. She claims, however, that the victim presented
insufficient evidence of $4,557.04 in medical and related
expenses. She notes that the invoice the victim submitted from
West Hills states that “this is not a bill and does not show the
amount you owe. The amount you owe will be sent to you
separately on your hospital bill once payments from your
insurance company or other adjustments are applied to the total
shown here.” The invoice also shows a total of $4,631.53,



                                 4
followed by $4,557.04 in “[a]djustments/discounts,” which results
in a total amount of $74.49.3 It is well-settled, however, that
appellant is not entitled to credit for any payments to be made
through medical insurance or other third-party sources. (In re
Brittany L. (2002) 99 Cal.App.4th 1381,1387-1388 [recognizing
that “trial courts are not to consider whether the victim has been,
or will be, reimbursed from third parties in ordering victim
restitution”].)
       Appellant fares no better in claiming the evidence is
insufficient to support a finding that the estimated replacement
cost of the victim’s cellphone (an iPhone 6S) was $999.99. In
addition to testifying, the victim submitted documentation
reflecting that a new iPhone 6S would cost $999.99. Appellant
argues that “[a]lthough Gustavo testified that the lost cell phone
was this same, precise make and model, there was no evidence
presented that the cell phone was new at the time that it was
broken.” But appellant offered no evidence below to rebut the
victim’s prima facie showing of his claimed losses for the phone.
Accordingly, her claim of insufficient evidence fails. (See In re
S.S., supra, 37 Cal.App.4th at p. 547, quoting People v. Foster
(1993) 14 Cal.App.4th 939, 946 [recognizing that “an item’s
original cost can generally be treated as evidence of replacement
cost for purposes of restitution” and that “a property owner’s
statements of value . . . ‘should be accepted as prima facie
evidence of value’”].)



      3 Appellant also notes that the court imposed $4,557.04 in
restitution for the victim’s medical expenses—which represents
the “[a]djustments/discounts”—rather than the full $4,631.53.
The People do not urge us to modify the restitution order to
include the additional $74.49, so we decline to do so.


                                 5
      In arguing that the evidence is insufficient to support the
restitution order, appellant also contends the juvenile court erred
in denying her request for a continuance of the restitution
rehearing so that she could “conduct further investigation for
further substantive evidence.” As the People note, appellant
merely sought a continuance to question the officer who
interviewed the victim regarding the injuries he claimed to have
suffered as a result of the battery. In any event, appellant failed
to establish good cause for a continuance such that the court’s
denial thereof was an abuse of discretion, nor does she
demonstrate that the denial of a continuance constitutes
reversible error. (See In re Giovanni F. (2010) 184 Cal.App.4th
594, 605 [juvenile court’s denial of a continuance reviewed for
abuse of discretion; In re Gerald J. (1991) 1 Cal.App.4th 1180,
1187 [recognizing that an erroneous denial of a request for a
continuance compels reversal only if a “different result” is
reasonably probable].)
                          DISPOSITION
      The judgment (restitution order) is affirmed.
      NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      GILBERT, P.J.                  YEGAN, J.




                                 6
                   Morton Rochman, Judge
             Superior Court County of Los Angeles
               ______________________________

      Courtney M. Selan, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Supervising
Deputy Attorney General, and John Yang, Deputy Attorney
General, for Plaintiff and Respondent.